Citation Nr: 1421907	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge is a bar to eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from January 1969 to October 1971.

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), which determined that the appellant was not insane at the time he committed offenses that resulted in his separation from service under conditions other than honorable.  The appellant's main contention is that he was clinically insane at the time of his service separation, and that therefore his character of discharge should not be a bar to VA benefits.  Therefore, the Board characterizes the issue on appeal as whether the character of the appellant's discharge is a bar to his eligibility for VA benefits.

In December 2010, the appellant, accompanied by his representing attorney, appeared at the RO to submit evidence and oral testimony before a Decision Review Officer (DRO).  A transcript of this hearing has been obtained and associated with the appellant's claims file for the Board's review and consideration. 

The Board notes that the appellant and his attorney have raised the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  No action was taken on that claim because of the decision that the appellant's character discharge served as a bar to his eligibility to receive benefits.  However, in light of the decision herein, the issue of entitlement to service connection for PTSD is referred to the AOJ for proper consideration.


FINDINGS OF FACT

1.  By a September 1971 recommendation of the appellant's commanding officer, the appellant's further retention in military service was deemed to be neither practical nor desirable due to his individual military record (which included several military disciplinary proceedings, including courts-martial, for repeated acts of willful misconduct, including threatening a fellow soldier with a loaded service-issued weapon and multiple periods of being absent without leave); he was thusly given an undesirable discharge from the United States Army in October 1971 under conditions other than honorable.

2.  The clinical evidence reasonably demonstrates that when the appellant committed the offenses which led to his undesirable discharge from active duty in October 1971 under conditions other than honorable, he was insane.


CONCLUSION OF LAW

Because the appellant was insane when he committed the offenses that led to his undesirable discharge from active duty under conditions other than honorable, his character of discharge is not a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and VA's duty to assist.

The favorable determination being sought by the appellant on appeal is being granted in full.  Thus, any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to this matter is rendered moot by this fully favorable decision.  

	(CONTINUED ON NEXT PAGE)



Factual background and analysis: Whether the character of the appellant's discharge is a bar to eligibility for VA benefits.

Service personnel and medical records show that although the appellant's military service was without blemish in its first year, he evidently became beset with personal problems, personal debt issues, an overwhelming desire to flee service for home, and a marked decline in his performance ensued.  Because of several incidents of willful misconduct in 1970, which included threatening a fellow serviceman with a service-issued weapon, a suicide attempt, and several prolonged periods of being absent without leave (AWOL) in 1970 - 1971 that were characterized as shirking of duty and desertion, the appellant was the subject of several Article 15 military disciplinary proceedings, a special court-martial, and a summary court-martial.  In September 1971, his commanding officer ultimately determined that the appellant's continued retention in military service was deemed to be neither practical nor desirable due to his individual military record and he was thusly given an undesirable discharge from the United States Army in October 1971 under conditions other than honorable because of willful and persistent misconduct.  Psychiatric evaluation of the appellant conducted in August 1971 determined that he was unsuitable for military service because of his impulsive and unstable personality, but that there were no disqualifying mental defects sufficient to warrant disposition through medical channels.  The psychiatric evaluation did not indicate that the appellant was mentally defective at the time or that he was otherwise unable to distinguish right from wrong.  

Service personnel records also show that the appellant served in Vietnam, that his military occupational specialty (MOS) from January 1969 to October 1969 was as an infantryman, and that thereafter he served as an aircraft mechanic from October 1969 to October 1971.  During his period of service as an infantryman, the decorations awarded to him included the Vietnam Service Medal and the Combat Infantryman Badge in recognition of his active participation in armed combat against enemy forces.  Although a DD-214 associated with the claims file characterized his period of active service prior to October 1969 as honorable, it also reflects that he was administratively discharged prior to completion of his first obligated period of service for purposes of immediate voluntary re-enlistment, which is reflected in a DD-214 showing service from October 1969 to October 1971 that was characterized as under conditions other than honorable.  Thusly, a November 2009 VA administrative decision determined, inter alia, that under the foregoing facts, the appellant's entire period of active service, from January 1969 to October 1969, was under conditions other than honorable.  As such, because the RO also determined that the appellant was not insane at the time of his active service, his service was a bar to VA benefits.  
      
The appellant's post-service medical records include private diagnoses of post-traumatic stress disorder (PTSD), which a diagnosing clinician related to the appellant's combat service.  (See July 2008 statement of Dr. J.W.C, Ph.D.)  Clinical records, testimony, and statements from the appellant and his former spouses from his three failed marriages show that the appellant had been a certified aircraft pilot who had attempted to maintain a career in commercial aviation, including operating his own flight school, but that due to his impaired impulse control and emotional instability from his mood disorder, his efforts all came to naught and his commercial aviation career and business failed.  His post-service history also includes a period of incarceration for a criminal conviction.  

Post-service private clinical reports also include two opinions dated in July 2009 and August 2010 by a board-certified psychiatrist, Dr. S.L. (who is the appellant's treating psychiatrist), and an opinion from psychologist Dr. A.H.F., Ph. D,, dated in February 2013.  Both clinicians state that the appellant's claims file and pertinent clinical history were reviewed, including the August 1971 in-service psychiatric evaluation, and that it was the opinions of these clinicians that the Veteran was, in fact, insane within the definition of VA regulations during his latter half of military.  The clinicians expressly refuted the findings of the August 1971 psychiatric examination indicating that the appellant was not insane.  Most probative is the February 2013 opinion of psychologist Dr. A.H.F, who, in pertinent part, presented the following commentary:

The question is raised with reference to [the appellant] is whether he was insane at the end of his military career.  An insane person, according to VA regulations, is a person who

"while not mentally defective of constitutionally psychopathic, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to the lack of adaptability to make further adjustments to the social customs of the community in which he resides."

As is evident from the history and current assessment. . . the [appellant's] psychological/behavioral difficulties began [in active military service] and primarily represent his responses to traumatic combat experiences in Vietnam.  His responses were deemed by the military to be a reflection of his being "impulsive and unstable," characterizations by a military psychiatrist in recommending that [the appellant] be separated from military service[.]

As has been rightly pointed out by Dr. [S.L. in August 2010], . . . the symptoms experienced by [the appellant] while in the military were clearly symptoms of PTSD, even if not recognized as such at the time, . . . which have continued unabated, even with regular treatment.

[I]t does appear. . . [that the appellant] does meet the VA standard for insanity, given that at the time of his [service] discharge. . . , he was (a), "not adjudged to be mentally defective or constitutionally psychopathic, but (b) exhibited, due to disease, a more or less prolonged deviation from his normal method of behavior. . . and so departed (antisocial) from the accepted standards of the community to which. . . he belongs. . . "   

At his December 2010 DRO hearing, the appellant asserted that he was a veteran of combat who attempted to serve his country faithfully, and that he volunteered for service and was not drafted.  He requested that his acts of misconduct in service and his periods of AWOL be viewed with consideration of the surrounding circumstances.  He argued, in essence that symptoms of PTSD rendered him incapable of thinking/acting rationally, i.e., he was insane within the meaning of VA regulations, at the time he committed the offenses warranting his undesirable discharge under other than honorable conditions. 

Generally, a discharge under other than honorable conditions is a statutory bar to VA benefits (and that is where the analysis would normally end).  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(2) (2013).  However, the law provides an exception to this provision in that benefits will not be barred if it is found that the person was insane at the time of committing the offense(s) causing such discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. §§ 3.12(b) and 3.354(b) (2013). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2013). 

This definition must be interpreted in light of the commonly accepted definition of "insanity."  VAOPGCPREC 20-97.  In that opinion, VA's General Counsel  discussed the intended parameters of the types of behavior defined as insanity in 38 C.F.R. § 3.354(a) .  The General Counsel  held that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior for purposes of 38 C.F.R. § 3.354(a)  may best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  Id.  The phrase "interferes with the peace of society" in the regulation refers to behavior which disrupts the legal order of society.  Id.  The extent to which this must occur is a case by case adjudicative determination. Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the statute requires that the insanity exist only at the time of the commission of an offense leading to a person's discharge and not that insanity must cause the misconduct.  That is, there need not be a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 154   (1996).  The Court has also stated that, in order to constitute insanity for purposes of section 3.354(a), behavior must be "due to a disease."  Zang v. Brown, 8 Vet. App. 246, 253 (1995). 

Thus, the determinative question presented is: Was the appellant at least as likely as not insane when committing the offenses (threatening a fellow serviceman with a service-issued weapon and repeated periods of AWOL that were characterized as desertion) which lead to the sentence of an undesirable discharge under conditions other than honorable?  

The appellant has requested that his willful misconduct and periods of AWOL be viewed in the context of surrounding circumstances.  His treating psychiatrist and a clinical psychologist have both reviewed the appellant's claims file and find that his demonstrated combat service precipitated severe psychiatric symptoms during active duty that rendered him insane within the meaning of VA regulations.  Certainly, the appellant's service personnel records reflect that his performance was rated as excellent prior to February 1970, coincident with his completion of combat duty and reassignment to Army aviation maintenance, and that thereafter his performance quality plummeted to being only fair, at best, and oftentimes unsatisfactory or even unknown as he was AWOL.      

Consequently, when the appellant's service prior to the offenses of which he was convicted on general court martial is viewed in its totality, the Board is presented with a picture of a person who was a good and capable serviceman whose behavior and conduct prior to his exposure to traumatic combat-related events in Vietnam was in full conformity with acceptable social standards.  Upon completion of his combat assignments, his willful misconduct, the incident in which he threatened a fellow serviceman with a military-issued weapon (antisocial behavior), and the periods of absence without leave in 1970 - 1971, viewed in light of his entire service and life, were departures or deviations from his normal method of behavior.

The appellant's treating psychologist and psychiatrist have reviewed his record and opined that the incidents of willful misconduct and periods of AWOL were early manifestations of PTSD (disease) in service and indications that the appellant was insane within the meaning of VA regulations during his last half of active duty up to and including his separation from service.  Consequently, the appellant's lapses of appropriate military conduct and his repeated periods of AWOL preceding his undesirable discharge under conditions other than honorable must be viewed as a "prolonged deviation from his normal method of behavior" and the actions of one "who has so departed (become antisocial) from the accepted standards of the community" as to fit the definition of insanity (outlined above). 

In light of the foregoing the Board finds that while the appellant's undesirable discharge under conditions other than honorable would otherwise be a statutory bar to VA benefits, he was insane when committing the offenses leading to the undesirable discharge, and under 38 U.S.C.A. § 5303(b)  and 38 C.F.R. §§ 3.12(b)  and 3.354(b), his character of discharge is not a bar to VA benefits. 


ORDER

The appeal to establish that the appellant's character of discharge is not a bar to VA benefits is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


